Citation Nr: 1737269	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial compensable rating for cervical spondylosis prior to February 9, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from November 1952 to November 1956, February 1957 to January 1967, and September 1972 to May 1981, including service in the Republic of Vietnam.  He is the recipient of the Meritorious Service Medal, the Army Good Conduct Medal with 2 bronze loops, the Air Force Good Conduct Medal with 4 oak leaf clusters, and the Air Force Longevity Service Award with 5 oak leaf clusters.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded this matter in May 2016 for additional development.  A Supplemental Statement of the Case (SSOC) was issued in September 2016.

The appellant withdrew his request for a Board hearing in correspondence received in November and December 2015.

The Board notes that entitlement to service connection for headaches was granted in a September 2016 rating decision.  A noncompensable evaluation was assigned from October 5, 2010, and a 30 percent rating was assigned from June 27, 2016.  The grant of service connection for headaches constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes the appellant's statement, received in October 2016, in which he contended that he attended an April 2015 mental health examination, but ended up in the hospital.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file a claim, he and his representative should file the claim with the RO on the proper form.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the appellant's current right knee disability is causally related to his active service.

2.  For the entire period on appeal, the appellant's service-connected cervical spondylosis was manifested by pain.  It is not manifested by forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome totaling at least four weeks in any 12-month period.  The preponderance of the evidence is against the presence of any neurologic abnormalities or findings related to cervical spondylosis.


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, a right knee disability was caused by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating of 10 percent, but no higher, for cervical spondylosis have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


	C.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.


      i.  Musculoskeletal Disabilities Generally
      
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

		ii.  Spinal Disorders

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that if an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation of that segment.


III.  Analysis

	A.  Evidence

A June 1956 clinical note states that the appellant was involved in an automobile accident.  He walked five to seven miles for help.  He presented with a 10 cm. dirty scalp laceration and a 3 cm. laceration of the right arm.

The appellant's May 1981 retirement Report of Medical Examination is of record.  There was a palpable spasm of the right trapezius.  There was full strength and range of motion of the neck.  The upper and lower extremities were normal.  There was no crepitus or tenderness or limitation of motion of the right knee.  An X-ray of the right knee was within normal limits.  There was a well-healed 3 cm. scar on the posterior right arm with no sequelae.

The appellant's May 1981 Report of Medical History is of record.  He stated that he was in good health and required no medication.  The appellant reported having or having had swollen or painful joints, a head injury, and foot trouble.  He denied having or having had cramps in his legs, broken bones, arthritis, rheumatism, bursitis, painful or "trick" shoulder or elbow, or "trick" or locked knee.  However, the appellant reported that he had experienced pain in his right knee for seven months, although there was no trauma, medical evaluation, or medication for such.  He reported being involved in an automobile accident in 1956 or 1958, during which he lost consciousness for an unknown period of time.  No hospitalization occurred and there was no medical evaluation; however, the appellant has successfully self-treated with aspirin.  The appellant was noted to have a neck injury, whiplash, in a hotel accident while in the Republic of Vietnam, and still experiences symptoms.  The appellant reported occasional numbness in the right arm for one year, mainly when he would drive for prolonged periods.  No medical evaluation or treatment had occurred for such.

A May 1997 clinical note states that the appellant complained of bilateral hand pain and right shoulder pain.  He was noted to have arthritis of the knees, hands, and right shoulder, by history.  There was no trauma to the right shoulder, although a history of head injury in a car accident was noted.  The appellant's shoulder was examined six months prior, but no X-ray was taken.  The appellant was noted to have right shoulder pain from degenerative joint disease.

A September 1997 clinical note states that the appellant had history of trauma in the 1950s and 1960s.  He was noted to have chronic, slowly progressive neck and shoulder pain, with numbness and tingling down to all fingers.  The appellant was noted to have cervical spine degenerative joint disease and early right shoulder degenerative joint disease.

An October 1997 clinical note states that the appellant has experienced neck and right shoulder pain since the 1950s, when he was on active duty.  The pain was noted to radiate to his hands and fingers.

An April 2011 clinical note states that the appellant underwent left shoulder rotator cuff surgery four to five years prior.

The appellant was afforded a VA examination for his cervical spine in March 2011.  There were no neurological symptoms.  There was no history of fatigue, decreased motion, weakness, or spasm.  Stiffness was reported.  Moderate, aching pain on exertion was reported, occurring weekly to monthly and lasting for one to two days.  There was no radiation of pain.  There were no incapacitating episodes and no devices or aids were used for waking.  There was no limitation to walking.  There was no ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Active range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left lateral rotation to 80 degrees, right lateral rotation to 45 degrees, and right lateral rotation to 80 degrees.  There was no objective evidence of pain on active range of motion, and there was no additional limitation after repetitive-use testing.  The appellant's usual occupation was warehouseman.  He was noted to have retired in 1993 when he was laid off.  The VA examiner stated that the appellant's degenerative arthritis of the cervical spine had no effects on the appellant's usual occupation or daily activities.

A March 2011 clinical note states that the appellant reported being in the Hotel Metropole in Saigon, Vietnam, when it was bombed.  He got hit and knocked against the wall.  Since then, he has experienced problems, including severe neck pain, which began six months later.

A May 2011 clinical note from Dr. P.B. states that the appellant expressed complaints regarding his right knee and right shoulder.  The appellant stated that knee and shoulder pain had been present for several years.  The right knee pain began well before he retired from the Air Force, more than 30 years ago.  The appellant stated that he was in a hotel during an explosion, which threw him against a door on the right shoulder and right knee.  He stated that he could never throw a ball well with his right shoulder since that event.  A cortisone shot provided significant pain relief for the shoulder.  The appellant reported symptoms of his knee where it wants to buckle and give way.

May 2011 X-rays of the right shoulder revealed mild narrowing of the glenohumeral joint.  X-rays of the right knee revealed mild to moderate narrowing of the medial joint space.

A July 2011 clinical note from Dr. P.B. states that the appellant was diagnosed with right knee osteoarthritis, with possible medial meniscus tear, and right shoulder pain with possible rotator cuff pathology, currently minimally symptomatic.

The appellant was afforded a VA examination for his right knee in July 2012.  The claims file was reviewed.  He was diagnosed with bilateral knee degenerative arthritis.  He reported being involved in an explosion at a hotel in Saigon, Vietnam, in 1965.  Since then, the appellant reported knee and shoulder pain.  He stated that his knee pain is constant, albeit waxing and waning in intensity.  It is worsened with use.  He indicated that a private physician told him he had a diagnosis of degenerative joint disease.  The VA examiner opined that it was less likely than not that the appellant's right knee disability was incurred in or caused by active service because there were no documented findings in his service treatment records, or years later, for his knee, although there was reference to neck pains secondary to the reported hotel explosion.  The VA examiner noted that there were no findings in the service treatment records and limited findings in radiographs.

The appellant was afforded a VA examination for his right shoulder in July 2012.  The claims file was reviewed.  The VA examiner stated that the appellant did not have a current shoulder disability.  There was no diagnosis.  The appellant reported being involved in an explosion at a hotel in Saigon, Vietnam, in 1965.  Since then, he reported experiencing knee and shoulder pain.  Shoulder pain was reported to be constant, waxing and waning in intensity, and worsened with use.  The appellant denied receiving a diagnosis for his shoulder to date.  He was a "windmill"-style softball pitcher for more than 10 years.  The VA examiner opined that it was less likely than not that a right shoulder disability was incurred in or caused by active service because there were no documented findings in his service treatment records, or years later, for his shoulder, although there was reference to neck pains secondary to the reported hotel explosion.  The VA examiner noted that there were no findings in the service treatment records and limited findings in radiographs.

In his Notice of Disagreement (NOD), received in April 2013, the appellant stated that he was in the bathroom at the Metropole Hotel when a bomb went off.  He was violently thrown against the wall, crushing the right side of his body.  He reported that he has had problems with his right shoulder and right knee since the bombing.

A March 2014 clinical note from Dr. P.B. is of record.  The appellant reported that his right knee had worsened while his right shoulder had improved.  The impression was right knee osteoarthritis with possible medial meniscus tear and right shoulder pain with possible rotator cuff pathology, currently minimally symptomatic.

On his VA Form 9's, received in August 2014, the appellant stated that he experiences chronic pain from his cervical spine disability.  His condition exacerbates regularly, and he has difficulty sitting, standing, and walking for long periods of time.  He sometimes has to lie down and rest for long periods, and has to be cautious when he gets up.  He stated that he has to carefully turn his head from side to side to minimize pain.  

The appellant was afforded a contracted examination for his cervical spine in February 2015.  The claims file was reviewed.  The appellant reported that he has experienced gradually increased pain and decreased range of motion.  The appellant is right-hand dominant.  No flare-ups were reported.  There was no functional loss or impairment reported.  Range of motion testing revealed forward flexion to 40 degrees, extension to 30 degrees, right lateral flexion to 35 degrees, left lateral flexion to 35 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  Loss of range of motion was noted to contribute to functional loss.  There was no additional loss of range of motion following repetitive-use testing.  Pain was noted on range of motion testing, including on weight-bearing and nonweight-bearing.  There was no pain or tenderness on palpation.  There was no guarding or muscle spasm.  Gait and spinal contour were normal.  Contributing factors of disability included less movement than normal and pain on movement.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.  There was no ankylosis or radiculopathy.  There were no objective neurologic abnormalities.  The appellant did not have intervertebral disc syndrome (IVDS) of the cervical spine.  No assistive devices were used.  The appellant was noted to be able to perform any type of occupational task without significant restrictions.

The appellant was afforded a VA examination for his right knee in June 2016.  The claims file was reviewed.  He was diagnosed with degenerative arthritis of the right knee in 2012.  The appellant reported that he was in a hotel in Saigon, Vietnam, when it was hit with an explosive in 1965.  He reported experiencing knee pain since then.  He underwent symptomatic treatment for many years but was never formally diagnosed until recently.  The appellant hand-carried an MRI report from Dr. P.B., which stated that the appellant had osteoarthritis without any obvious meniscal tear.  The VA examiner opined that the appellant could have developed osteoarthritis from an event in the military.

The appellant was afforded a VA examination for his right shoulder in June 2016.  The claims file was reviewed.  The VA examiner noted that, per documentation provided by the appellant from Dr. P.B., he was diagnosed with a right rotator cuff tear in 2014.  The appellant reported that he hurt his right shoulder in the 1965 hotel explosion in Saigon, Vietnam.  He reported that he had symptomatic treatment since then.  He stated that he has been unable to throw or participate in overhead sports since the injury in 1965.  He hand-carried documentation from Dr. P.B., which states that he had a possible rotator cuff tear without imaging evidence.  The appellant was noted to be right-hand dominant.  No flare-ups were reported.  The appellant reported functional loss and impairment in that he was unable to perform overhead activities.  The VA examiner opined that it was less likely than not that a right shoulder disability was incurred in or caused by his active service because the appellant has no known right shoulder diagnosis that is supported by exam findings or imaging reports.  The appellant may have developed rotator cuff tendonitis from degeneration; however, an acute incident in 1956 or 1965 would not lead to a chronic tendonitis at this stage in the appellant's life.

      C.  Entitlement to service connection for a right knee disability.

Upon weighing the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the appellant's right knee disability was incurred in service.  

As set forth above, at his May 1981 retirement, the appellant completed a report of medical history on which he reported pain in his right knee for the past seven months.  The post-service record on appeal documents his continued complaints of right knee pain.  For example, in May 2011, the appellant reported his right knee pain had been present since well before he retired from the Air Force.  

At a July 2012 VA medical examination, the appellant was diagnosed as having degenerative arthritis in the right knee.  Although the examiner opined that it was less likely than not that the appellant's right knee degenerative arthritis had been incurred in service, he based that conclusion on the fact that there were no documented findings in the service treatment records or years later for the right knee.  Given the evidence of record documenting the appellant's reports of right knee pain at service separation, however, this medical opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether the opinion is based upon sufficient facts or data).

The appellant was afforded another VA medical examination in June 2016 at which he was again diagnosed as having degenerative arthritis of the right knee.  The examiner again concluded that the right knee disability was less likely than not incurred in service because "there is no evidence in the patient's file to lead the examiner to believe his knee osteoarthritis began while in the service."  The examiner, however, did not comment on the appellant's reports of right knee pain at service separation, a widely accepted symptom associated with arthritis.  Even assuming for the sake of argument that the examiner based his opinion on the fact that arthritis itself was not diagnosed during active duty, as set forth above, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Under these circumstances, this portion of the examiner's opinion is entitled to little probative weight.  

The June 2016 VA examiner further indicated that the appellant did not currently "carry the diagnosis of traumatic arthritis which may have fit in with his motor vehicle accident in 1956 or his explosion injury in 1965."  Rather, the examiner appeared to indicated that the appellant had degenerative or osteoarthritis, which resulted from daily activities during his life, military or otherwise.

The Board notes that the appellant served on active duty for nearly twenty-three years.  Moreover, he developed right knee pain during that time, which has continued to the present day.  Given the examiner's explanation that the appellant's current right knee arthritis is the result of daily activities, and given the length of his active duty, and absent any other explanation for the origin of the appellant's right knee disability, the Board finds that the evidence is at least in relative equipoise.  Affording the appellant the benefit of the doubt, entitlement to service connection for a right knee disability is therefore granted.

D.  Entitlement to an initial compensable rating for cervical spondylosis prior to February 9, 2015, and a rating in excess of 10 percent thereafter.

The Board finds that the appellant is entitled to an initial rating of 10 percent for cervical spondylosis for the entire period on appeal.  However, the preponderance of the evidence is against a rating in excess of 10 percent at any point during the period on appeal.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint.  See also 38 C.F.R. § 4.59.  In addition, a 10 percent rating is warranted if there is X-ray evidence of involvement of one or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As set forth above, the record documents that the appellant's service-connected cervical spine disability has been productive of arthritis during the entire period on appeal.  Moreover, the Board finds that although the March 2011 VA examination demonstrated that the appellant had full range of motion of the cervical spine, he has competently and credibly reported experiencing stiffness and painful motion in his cervical spine throughout the appeal period.  Thus, although repeated range of motion testing has consistently shown that the appellant's cervical spine motion has not been limited to the extent necessary to meet the criteria for a compensable rating, affording the appellant the benefit of the doubt, an initial rating of 10 percent is warranted.  

At no point during the period on appeal, however, has the appellant's cervical spine disability been productive of symptoms which more nearly approximate forward flexion of the cervical spine less than 30 degrees or a combined range of motion of the cervical spine of less than 170 degrees.  Rather, in March 2011, forward flexion was 45 degrees and combined range of motion was 340 degrees.  There was no additional loss of motion due to functional loss.  In February 2015, forward flexion was 40 degrees and combined range of motion was 260 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, functional limitations such as restricted opening of the mouth or chewing, or incapacitating episodes for which a physician prescribed bedrest at any point during the period on appeal.  Thus, an initial rating in excess of 10 percent for cervical spondylosis must be denied.

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected cervical spondylosis, consideration of a TDIU is not warranted.  The March 2011 VA examiner stated that the appellant's cervical spondylosis had no effect on occupational activities.  The February 2015 examiner stated that the appellant could perform any type of occupational task without significant restrictions.  Thus, the record does not reasonably raise the issue of TDIU and the appellant has not contended otherwise.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to an initial rating of 10 percent, but no higher, for cervical spondylosis prior to February 9, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant also seeks service connection for a right shoulder disability.  Upon reviewing the evidence of record, the Board finds that additional development is necessary to clarify ambiguities in the record as to whether the appellant has a current right shoulder disability which is related to service.  

As set forth above, the appellant was afforded a VA medical examination in December 2012.  The examiner indicated that the appellant did not have, nor had he ever been diagnosed as having, a right shoulder disability.  The examiner indicated that imaging studies of the shoulder had been performed and degenerative or traumatic arthritis had not been documented.  

Pursuant to the Board's May 2016 remand, in June 2016, the appellant was again afforded a VA medical examination for his right shoulder.  The examiner noted that although the appellant had been diagnosed as having a possible right rotator cuff tear in 2014, that diagnosis was unsupported by exam findings or imaging reports.  He also indicated that imaging studies of the shoulder had been performed and arthritis had not been documented.  

Despite the notations of the December 2012 and June 2016 examiners, as set forth in more detail above, the record contains multiple clinical notes which indicate a history of degenerative joint disease of the right shoulder.  See e.g. May 1997 and September 1997 clinical notes.  In addition, the record contains a May 2011 radiographic report of the right shoulder which reportedly showed mild narrowing of the glenohumeral joint.  Neither examiner addressed this pathology.  Moreover, although both examiners indicated that imaging studies of the shoulder had been performed and noted that degenerative or traumatic arthritis arthritis had not been documented, those imaging studies were not included in the examination report or otherwise identified.  

Additionally, the examiners did not address other relevant evidence of record, including the May 1981 separation examination documenting a spasm of the right trapezius muscle, the appellant's competent reports of an in-service right shoulder injury in a June 1956 motor vehicle accident and a 1965 bomb blast, and his reports of right shoulder pain since service.  

Under these circumstances, the examination reports are inadequate and additional evidentiary development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination to determine the nature and etiology of any current right shoulder disability.  Access to records in the appellant's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

After examining the appellant, performing any necessary diagnostic tests, and reviewing the record, the examiner should either diagnose or rule out a disability of the right shoulder, to include stating whether it is at least as likely as not that the appellant currently has arthritis or rotator cuff pathology of the right shoulder.  

If the examiner determined that neither arthritis or rotator cuff pathology of the right shoulder is present, he or she should provide a rationale for that conclusion, to include addressing:

(a) the May 1997 and September 1997 clinical notes indicating a history of degenerative joint disease of the right shoulder;

(b) the May 2011 radiographic report of the right shoulder which reportedly showed mild narrowing of the glenohumeral joint;

(c) July 2011 and March 2014 clinical notes from Dr. P.B. indicating right shoulder pain with possible rotator cuff pathology.  

With respect to any diagnosed right shoulder disability, the examiner should also render an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise causally related to any incident therein; or, if not,

(b) was caused or aggravated by a service-connected disability, to include the service-connected cervical spine disability.  

In providing a rationale for the opinion, the examiner should discuss the relevant evidence of record, to include:

(a) the May 1981 separation examination documenting a spasm of the right trapezius muscle; 

(b) the appellant's competent reports of an in-service right shoulder injury in a June 1956 motor vehicle accident (and the clinical note documenting a 3 cm. laceration of the right arm following the accident);

(c) the appellant's competent reports of a right shoulder injury in a 1965 bomb blast (and the May 1981 report of medical history at separation in which the appellant was noted to have a neck injury, whiplash, in a hotel accident while in the Republic of Vietnam, and still experiences symptoms including occasional numbness in the right arm)

(d) the appellant's competent reports of right shoulder pain since service.  

2.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


